Exhibit 10.5

Lender’s Loan Number: 534405096

Property Name: Watercrest at Mansfield

AMENDMENT TO MULTIFAMILY NOTE

ASSUMPTION

(CME AND PORTFOLIO)

(Revised 5-25-2012)

THIS AMENDMENT TO MULTIFAMILY NOTE (“Amendment”) is dated as of the 30th day of
June, 2014 and is made by and between CHP WATERCREST AT MANSFIELD TX OWNER, LLC,
a Delaware limited liability company (“Borrower”), and U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF J.P. MORGAN CHASE
COMMERCIAL MORTGAGE SECURITIES CORP., MULTIFAMILY MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2014-K36 (together with its successors and assigns,
“Lender”).

RECITALS

 

A. WATERVIEW AT MANSFIELD INVESTORS, L.P., a Texas limited partnership
(“Original Borrower”) obtained a loan in the original principal amount of
$27,700,000.00 (“Loan”) from KEYCORP REAL ESTATE CAPITAL MARKETS, INC., an Ohio
corporation (“Original Lender”), which Loan is evidenced by a Multifamily Note
(“Note”) and secured by a Multifamily Mortgage, Deed of Trust, or Deed to Secure
Debt dated the same date as the Note (“Security Instrument”), encumbering the
Mortgaged Property.

 

B. Original Borrower executed the Note, a Multifamily Loan and Security
Agreement dated as of May 28, 2013 (“Loan Agreement”) and the Security
Instrument setting forth the terms of the Loan.

 

C. Original Lender endorsed the Note to the order of the Federal Home Loan
Mortgage Corporation (“Freddie Mac”). Original Lender assigned the Loan
Agreement and other Original Loan Documents to Freddie Mac, and by instrument
dated Mary 28, 2013 filed for record on May 29, 2013 in the Land Records as
Instrument No. D213135011 sold, assigned, and transferred all right, title, and
interest of Original Lender in and to the Security Instrument and the other
Original Loan Documents to Freddie Mac. Freddie Mac endorsed the Note to the
order of the Lender, and Freddie Mac sold, assigned, and transferred all right,
title, and interest of Freddie Mac in and to the Security Instrument and the
other Loan Documents to Lender. Lender is now the owner and holder of the Note
and owner of the Loan.

 

D. Original Borrower has transferred or has agreed to transfer all of its right,
title, and interest in and to the Mortgaged Property to Borrower
(“Acquisition”).

 

Amendment to Multifamily Note – Assumption (CME and Portfolio)   



--------------------------------------------------------------------------------

E. Pursuant to the Assumption Agreement dated as of June       , 2014
(“Assumption Agreement”), among other documents, Borrower has agreed to ratify
and assume all of Original Borrower’s rights, obligations, and liabilities
created or arising under the Loan Documents, as those rights, obligations and
liabilities may have been modified in writing by this Amendment or otherwise
(“Assumption”).

 

F. Subject to the full satisfaction of all conditions set forth in Lender’s
written approval of the Assumption, Lender has agreed to consent to the
Acquisition and the Assumption.

 

G. In consideration of Lender’s consent to the Acquisition and the Assumption,
Borrower and Lender have agreed to make certain amendments to the Note.

 

H. All capitalized terms not defined in this Amendment will have the meanings
given to them in the Loan Agreement.

NOW, THEREFORE, in consideration of these promises, the mutual covenants
contained in this Amendment and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties agree as follows:

 

1. Assumption. Borrower unconditionally assumes and agrees to be bound by all
terms, provisions, and covenants of the Note, Loan Agreement and the Security
Instrument as if Borrower had been the original maker of the Note, and the
original borrower under the Loan Agreement and Security Instrument.

 

2. Riders.

 

  (a) Section 25 of the Note is amended and restated in its entirety to read as
follows:

 

  Attached Riders.      The following Riders are attached to this Note:

 

Name of Rider

 

 

 Date Revised     

 

Seniors Housing

 

 

 3-20-2012

 

Recycled Borrower and/or Recycled SPE Equity Owner

 

 

 1-11-2012

 

 

  (b) The Note is amended to delete all Riders that are not listed in Section 25
of the Note, as amended and restated pursuant to Section 2(a) of this Amendment.

 

Amendment to Multifamily Note – Assumption (CME and Portfolio)      Page 2   



--------------------------------------------------------------------------------

3. Exhibits. Section 26 of the Note is amended to read as follows:

Attached Exhibit.     The following Exhibit, if marked with an “X” in the space
provided, is attached to this Note:

|X|        Exhibit A        Modifications to Multifamily Note

(Remainder of page intentionally left blank; signature pages follow.)

 

Amendment to Multifamily Note – Assumption (CME and Portfolio)      Page 3   



--------------------------------------------------------------------------------

BORROWER: CHP WATERCREST AT MANSFIELD TX OWNER, LLC, a Delaware limited
liability company By: /s/ Joshua J. Taube Name:   Joshua J. Taube Title:  
Senior Vice President

SIGNATURES CONTINUE ON FOLLOWING PAGE

 

Amendment to Multifamily Note – Assumption (CME and Portfolio)      Page 4   



--------------------------------------------------------------------------------

LENDER:

 

U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF J.P.
MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES CORP., MULTIFAMILY MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2014-K36

By   KEYBANK NATIONAL ASSOCIATION, as Sub-Servicer and Attorney in Fact for
WELLS FARGO BANK, NATIONAL ASSOCIATION, Master Servicer By:  /s/ Kurt Tuthill
Name:   Kurt Tuthill Title:   Vice President

 

Amendment to Multifamily Note – Assumption (CME and Portfolio)      Page 5   



--------------------------------------------------------------------------------

EXHIBIT A

MODIFICATIONS TO MULTIFAMILY NOTE

The following modifications are made to the text of the Note that precedes this
Exhibit.

1.         Section 9(c) of the Note is modified to include the following new
subsections:

 

  (xi)

(A) Any failure by Mansfield Al Group, L.P., a Texas limited partnership, or any
of its successors or assigns (“Adjacent Owner”) to (i) timely pay its
proportionate share of any invoice or other expenses due with respect to the
water or sewer services, or (ii) otherwise satisfy its obligations under the
Joint Use Agreement, recorded in/under Clerk’s File No. D213131293, Real
Property Records, Tarrant County, Texas, as amended (“Joint Use Agreement”),
(B) any dispute or controversy arises under or with respect to the Joint Use
Agreement, or (C) Borrower loses access to water or sewer services in connection
with the Joint Meter (as such term is defined in Section 4.06 of the Loan
Agreement).

 

  (xii)

(A)  Any failure by Borrower to satisfy its obligations under the Parkland
Agreement (as such term is defined in Article XII of the Loan Agreement), or
(B) any dispute or controversy arises under or with respect to the Parkland
Agreement.

 

  (xiii)

Borrower’s prior ownership of the property described in and covered by the
Parkland Agreement (as such term is defined in Article XII of the Loan
Agreement) located in Tarrant County, Texas.

 

  (xiv)

Any exercise by third parties of rights to use the surface of the Mortgaged
Property arising out of the existence of the leases evidenced by the following
memorandums recorded on title: (i) Memorandum Giving Notice of Oil and Gas Lease
dated October 28, 2007, filed June 6, 2008 under Clerk’s File No. D208215025,
(ii) Memorandum Giving Notice of Oil and Gas Lease dated March 21, 2008, filed
May 7, 2008 under Clerk’s File No. D208168338, and (iii) Memorandum Giving
Notice of Oil and Gas Lease dated January 10, 2008, filed May 22, 2008 under
Clerk’s File No. D208193109.

 

Amendment to Multifamily Note - Assumption (CME and Portfolio)      Page A - 1
  